              Case 4:20-cv-04012-KAW Document 48-1 Filed 05/13/21 Page 1 of 2




1     SARAH WILLIAMS
      Trial Attorney
2     Consumer Protection Branch
      U.S. Department of Justice, Civil Division
3     PO Box 386
      Washington, DC 20044-0386
4     Telephone: 202-616-4269
      Fax: 202-514-8742
5     sarah.williams@usdoj.gov

6    Counsel for Defendants
7

8                                  UNITED STATES DISTRICT COURT FOR THE

9                                   NORTHERN DISTRICT OF CALIFORNIA

10                                           OAKLAND DIVISION
11
      AFRICAN AMERICAN TOBACCO CONTROL
12    LEADERSHIP COUNCIL, ACTION ON                        Case No. 4:20-cv-4012-KAW
      SMOKING AND HEALTH, AMERICAN
13
      MEDICAL ASSOCIATION, and NATIONAL
14    MEDICAL ASSOCIATION,

15                   Plaintiffs,                           [PROPOSED] ORDER GRANTING THE
                                                           STIPULATION TO EXTEND DEADLINES
16            v.
17    U.S. DEPARTMENT OF HEALTH AND
      HUMAN SERVICE, XAVIER BECEERA, in his
18    official capacity as Secretary of the U.S.
19    Department of Health and Human Services; U.S.
      FOOD AND DRUG ADMINISTRATION; JANET
20    WOODCOCK, in her official capacity as Acting
      Commissioner of the U.S. Food and Drug
21    Administration; CENTER FOR TOBACCO
      PRODUCTS; MITCH ZELLER in his official
22    capacity as the Center for Tobacco Products,
23    Director.

24                   Defendants.

25
                   Upon consideration of the parties’ Stipulation to Extend Deadlines, and for good cause
26
     shown,
27

28 [PROPOSED] ORDER GRANTING STIPULATION TO EXTEND DEADLINES
   Case No. 4:20-cv-4012-KAW
                                       1
            Case 4:20-cv-04012-KAW Document 48-1 Filed 05/13/21 Page 2 of 2




1                IT IS ORDERED that the Stipulation to Extend Deadline is GRANTED, Plaintiffs may

2 file an unopposed motion to amend or supplement the complaint, on or before May 21, 2021; and

3 Defendants will respond to the operative complaint in the case on or before June 9, 2021.

4

5
     Dated: May _____, 2021                            ________________________
6                                                      KANDIS A. WESTMORE
                                                       United States Magistrate Judge
7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28 [PROPOSED] ORDER GRANTING STIPULATION TO EXTEND DEADLINES
   Case No. 4:20-cv-4012-KAW
                                       2
